Citation Nr: 1548758	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-22 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to November 20, 1990 for service connection for bilateral otitis media and chronic right mastoiditis.

2.  Entitlement to an effective date prior to July 25, 2008 for service connection for vertigo.

3.  Entitlement to an increased rating for service-connected chondromalacia patella, right knee, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for service-connected chondromalacia patella, left knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy of the upper left extremity.

6.  Entitlement to an increased rating for service connected cervical spondylosis, currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable rating for service-connected right ear hearing loss.

8.  Entitlement to a compensable rating for service-connected postoperative perforation of the right tympanic membrane.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1990.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2008, the RO denied a claims for an increased ratings for service-connected chondromalacia, right knee, evaluated as 10 percent disabling, and a claim for an increased rating for service-connected chondromalacia of the left knee, evaluated as 10 percent disabling.  The Veteran appealed the increased rating issues.  

In April 2010, the RO granted the claims, to the extent that it assigned a separate 20 percent rating for each knee.  In February 2011, the RO stated that it had corrected its April 2010 decision, assigned a 10 percent rating for the left knee, and assigned a 40 percent rating for the right knee.  In May 2013, the RO granted service connection for radiculopathy of the upper left extremity, evaluated as 20 percent disabling, denied a claim for an increased rating for service connected cervical spondylosis, evaluated as 10 percent disabling, denied claims for compensable ratings for service-connected right ear hearing loss, and postoperative perforation of the right tympanic membrane, and denied a claim for a TDIU.  In June 2015, the RO denied a claim for service connection for hepatitis B.  

In June 2010, the Veteran indicated on his appeal form (VA Form 9) that he desired a videoconference hearing before a Veterans Law Judge.  However, in a statement received by the RO in April 2012, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2015).  Accordingly, the Board will proceed without further delay.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy of the upper left extremity, entitlement to an increased rating for service connected cervical spondylosis, currently evaluated as 10 percent disabling, entitlement to a compensable rating for service-connected right ear hearing loss, entitlement to a compensable rating for service-connected postoperative perforation of the right tympanic membrane, entitlement to a TDIU, and entitlement to service connection for hepatitis B, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  On November 20, 1990, and no earlier, the Veteran's claim for service connection for ear drum repair was received.

2.  On July 25, 2008, and no earlier, the Veteran's claim for service connection for vertigo was received.

3.  The Veteran's service-connected right knee chondromalacia patella is shown to have been manifested by painful motion, but not extension limited to 45 degrees, or ankylosis. 

4.  The Veteran's service-connected left knee chondromalacia patella is shown to have been manifested by painful motion, but not flexion limited to 30 degrees, or extension limited to 15 degrees, or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 20, 1990 for the grant of service connection for bilateral otitis and chronic right mastoiditis have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2015).

2.  The criteria for an effective date prior to July 25, 2008 for the grant of service connection for vertigo have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2015).

3.  The criteria for a rating in excess of 40 percent for service-connected right knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, Diagnostic Codes 5256, 5261 (2015).

4.  The criteria for a rating in excess of 10 percent for service-connected left knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Dates - Service Connection

The Veteran asserts that he is entitled to an effective date prior to November 20, 1990 for service connection for bilateral otitis media and chronic right mastoiditis, and an effective date prior to July 25, 2008 for service connection for vertigo.

As an initial matter, the Board notes that in its analysis of this issue in a March 2011 supplemental statement of the case, the RO conflated these two issues, and characterized them as one issue, i.e., "Entitlement to an effective date prior to July 25, 2008 for the grant of service connected disability of bilateral otitis, right mastoiditis, and vertigo."  

However, the issues on appeal involve two distinct disabilities:  Specifically, service connection is currently in effect for bilateral otitis and chronic right mastoiditis, with an effective date of November 20, 1990, and vertigo, with an effective date of July 25, 2008.

For all claims on appeal, the Board notes that medical evidence has been received following the issuance of the March 2011 supplemental statement of the case, and that it is not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2015).  However, this evidence does not contain any relevant findings, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2015).  Accordingly, a remand for RO consideration is not required.  It would only delay the case.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.  § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

An application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

A.  Bilateral Otitis and Chronic Right Mastoiditis

In a May 1991 rating decision, the RO granted service connection for otitis media, left ear, evaluated as 10 percent disabling, and postoperative status, perforated tympanum with history of otitis media, right ear, evaluated as noncompensable.  

In each case, the RO assigned effective dates for service connection of November 20, 1990; this is the day after the Veteran's official date of separation from service.  See 38 C.F.R. § 3.400(b)(2).

In May 1999, the RO recharacterized the Veteran's otitis media disability as "bilateral," and assigned a 10 percent rating.  The RO's decision also noted that service connection was in effect for "postoperative status, perforation of the right tympanic membrane," evaluated as noncompensable.  In each case, the effective dates for service connection (i.e., November 20, 1990) were unchanged.  Also in each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c).

In April 2010, the RO granted service connection for chronic right mastoiditis.  The RO stated that the effective date for service connection was July 25, 2008.  The RO's rating decision further indicated that it had combined the Veteran's evaluation for his chronic right mastoiditis with his bilateral otitis media.  See 38 C.F.R. § 4.20 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (evaluations for distinct disabilities resulting from the same injury may be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  

In this regard, the RO's "subject to compensation" portion of its rating  decision ("codesheet") (which lists all of his service-connected disabilities, their evaluations, and the effective dates for service connection and ratings) lists these disabilities together (i.e., "bilateral otitis media and chronic right mastoiditis"), and indicates that a 10 percent rating was assigned, with an effective date for service connection of November 20, 1990.  The codesheets in subsequent RO rating decisions, dated in February 2011, and May 2013, also show that the effective date for service connection for bilateral otitis media and chronic right mastoiditis is November 20, 1990. 

The Board finds that the claim must be denied.  To the extent that the issue on appeal has been characterized to include an earlier effective date for bilateral otitis, the Veteran's original claim for service connection for "ear drum repair" was filed with VA on November 28, 1990.  See VA Form 21-526, received November 28, 1990.  The RO assigned an effective date eight days prior to receipt of his claim (i.e., the day following separation from service) pursuant to 38 C.F.R. § 3.400(b)(2).  

As the Veteran was separated from service on November 19, 1990, no earlier effective date may be granted.  

In addition, the RO's May 1991 and May 1999 rating decisions became final.  See 38 U.S.C.A. § 7105(c).  Since the Veteran did not file a timely appeal as to either the RO's May 1991 or May 1999 decisions, they became final and are not subject to revision in the absence of CUE (clear and unmistakable error) in the decision.  38 U.S.C.A. §§ 5109A, 7105; Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  CUE in either the RO's May 1991 or May 1999 rating decisions has not been alleged, and those rating decisions are a legal bar to an effective date prior to the date assigned therein. 

With regard to the possibility of an effective date prior to November 20, 1990 for chronic right mastoiditis, service connection was granted for this condition in April 2010, and it appears that the RO's decision, as well as the March 2011 supplemental statement of the case, misstated the effective date of service connection as July 25, 2008.  However, the RO's codesheets show that it has, in fact, assigned an effective date of November 20, 1990 for service connection for chronic right mastoiditis.  As the Veteran was separated from service on November 19, 1990, no earlier effective date may be granted.  

Given the foregoing, the earliest possible effective date for the grant of service connection for bilateral otitis media and chronic right mastoiditis is November 20, 1990.  See 38 C.F.R. § 3.400.

B.  Vertigo

The Veteran essentially argues that there was evidence of vertigo in medical treatment records dated as of 1990, or possibly during service, such that an earlier effective date is warranted.  See Veteran's appeal (VA Form 9), received in June 2010.  

The Veteran's original claim for service connection for vertigo was filed with VA on July 25, 2008.  See VA Form 21-4138, received July 25, 2008. 

The Board finds that the claim must be denied.  The evidence of record does not contain any communication from the Veteran prior to July 25, 2008 that may be construed as an intent to seek or apply for service connection for vertigo.  Although the Board has considered the Veteran's argument that vertigo was noted in his service treatment records and/or medical records dated prior to the effective date in issue, the Court has held that the mere presence of a disability does not establish intent on the part of a veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995); Brannon v. West, 12 Vet. App. 32, 35 (1998).  Given the foregoing, the earliest possible effective date for the grant of service connection for vertigo is July 25, 2008, and the claim must be denied.  See 38 C.F.R. § 3.400.  

II.  Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his service-connected chondromalacia, bilateral knees.  

With regard to the history of the disabilities in issue, the Veteran's service records show that he sought treatment for knee pain beginning in 1986.  In 1989, he was noted not to have a history of trauma.  The diagnoses were bilateral PFS (patellofemoral syndrome) and bilateral RPPS (retropatellar pain syndrome) (both right greater than left).  Following service, VA reports include June 1999 X-ray reports, which noted minimal degenerative changes, spurring, and narrowing.  A decision of the Social Security Administration (SSA), dated in November 2000, showed that the Veteran was determined to have been disabled as of July 1998, with a primary diagnosis of "sprains and strains, all types," and a secondary diagnosis of "other disorders of ear."  The SSA's decision notes a history of hearing loss, vertigo, back and knee pain, depression, and a left arm injury.  February 2008 X-rays contained an impression of unremarkable bilateral knee radiographs.  See 38 C.F.R. § 4.1 (2015).

In May 1991, the RO granted service connection for bilateral chondromalacia of the knees, with the right knee evaluated as 10 percent disabling, and the left knee evaluated as noncompensable (0 percent disabling).  The Veteran subsequently filed claims for compensable/increased ratings, and in February 2000, the RO granted the claim for the left knee, to the extent that it assigned a 10 percent rating, with an effective date of June 2, 1999.  In each case, there was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).

In January 2008, the Veteran filed claims for increased ratings.  In June 2008, the RO denied the claims.  The Veteran appealed the increased rating issues.  In April 2010, the RO granted the claims, to the extent that it assigned 20 percent ratings for each knee, with effective dates for each 20 percent rating of January 30, 2008.  In February 2011, the RO determined that its April 2010 grant of a 20 percent rating for the right knee had been in error, and increased the rating for the right knee to 40 percent, with an effective date of January 30, 2008.  With regard to the left knee, the RO also found that its April 2010 rating decision was in error.  The RO stated that it had corrected the Veteran's rating for his left knee to 10 percent, and that a rating in excess of 10 percent was not warranted.  

As an initial matter, under 38 C.F.R. § 3.105(e), a reduction in an evaluation of a service-connected disability only requires special adjudication if "the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made."  Thus, the special reduction requirements only apply when the appellant will receive less money as the result of the evaluation reduction.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007) (holding that "subsection 5112(b)(6) of (38 U.S.C.A.) and § 3.105(e) do not apply in the context of the assignment of a staged rating by the Board where the veteran's disability rating is not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board."); VAOPGCPREC 71-91, 57 Fed. Reg. 2,316 (1992).  

In this case, the Veteran's combined evaluation was not changed by the reduction in his left knee rating in February 2011; his combined rating as of June 2, 1999 have not been decreased.  Therefore, the provisions at 38 C.F.R. § 3.105 are not for application.  Id.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59 , painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5256, a 30 percent disability rating is assigned for: Knee, ankylosis of: Favorable angle in full extension , or in slight flexion between 0 degrees and 10 degrees.  A 40 percent disability rating is assigned for: Knee, ankylosis of: extremely unfavorable, with flexion between 10 degrees and 20 degrees.  Id.  A 50 percent disability rating is assigned for: Knee, ankylosis of: extremely unfavorable, with flexion between 20 degrees and 45 degrees.  Id.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Id.

Under 38 C.F.R. § 4.71a, DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a  (2014). 

Under 38 C.F.R. § 4.71a, DC 5261, a 0 percent disability rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent disability rating is assigned when extension is limited to 10 degrees; a 20 percent disability rating is assigned when extension is limited to 15 degrees; a 30 percent disability rating is assigned when extension is limited to 20 degrees; a 40 percent disability rating is assigned when extension is limited to 30 degrees; a 50 percent disability rating is assigned when extension is limited to 45 degrees.  Id. 

Under 38 C.F.R. § 4.71a, DC 5262, impairment of the tibia and fibula warrants a 10 percent rating for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  Id.

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2015).
 
A.  Right Knee

The Board finds that a rating in excess of 40 percent is not warranted for right knee chondromalacia.  The medical evidence includes a March 2010 VA examination report, which shows that the Veteran's right knee had extension to 40 degrees. 
There is no evidence to show that right knee extension is limited to 45 degrees, or that it is productive of ankylosis.  Accordingly, the Board finds that the criteria for a rating in excess of 40 percent under DCs 5256 and 5261 have not been met.

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202   (1995); VAGCOPPREC 9- 98, 63 Fed. Reg. 56704 (1998).  

Overall, VA progress notes show a few complaints of knee pain.  An August 2008 report notes osteoarthritis involving the knee, that an examination did not reveal much abnormality, and that there was medial meniscus degeneration on MRI (magnetic resonance imaging).  On examination, the knees were mechanically stable and without heat, effusion or tenderness.  Knee jerk was 2+ and roughly symmetrical.  Conservative treatment with Tramadol was recommended.  A May 2010 report notes that the Veteran complained that his knees popped and locked, and that he took Ibuprofen occasionally.  There were no relevant findings.

The March 2010 VA examination report shows the following: there is no history of relevant surgery.  The Veteran complained of daily pain, worse in the right knee than the left, with daily use of Motrin with partial relief.  He reported having knee swelling, grinding, locking, and buckling, but no flare-ups.  He asserted that he could not walk more than 10 minutes, or sit or stand more than 10 to 15 minutes.  He was not currently working, and last worked in 1999 for the postal service, where he quit "partially due to his back."  He was noted not to be using a brace, cane or crutch.  On examination, he was well-developed.  Gait was normal.  He used no assistive devices.  Strength in the knees was 5/5, bilaterally.  There was no edema, pain or tenderness to palpation, instability, or crepitus.  Range of motion was without pain, and "without DeLuca" (i.e., without functional loss).  Reflexes at the patella were normal.  There was no atrophy.  Previous X-rays of the knees were noted not to exclude the possibility of chondromalacia of the patella.  There was no pain in the range of motion, or flare-ups.  There was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The relevant diagnosis was bilateral chondromalacia patella.  

In summary, the Veteran is not shown to have the required limitation of motion for an evaluation in excess of 40 percent under DC 5261, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an evaluation in excess of 40 percent on the basis of functional loss due to pain.  Therefore, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has right knee symptoms such that, when the ranges of motion in the right knee are considered together with the evidence of functional loss, the evidence supports a conclusion that the loss of motion in the right knee more nearly approximates the criteria for a 50 percent evaluation under DC 5261, even with consideration of 38 C.F.R. §§ 4.40  and 4.45.  

B.  Left Knee

The Board finds that a rating in excess of 10 percent under DC 5260 or DC 5261 is not warranted.  The recorded ranges of motion for the left knee do not show that the Veteran has ever been found to have flexion limited to 30 degrees or extension limited to 15 degrees.  In this regard, the only recorded ranges of motion show that the Veteran's left knee had extension to 0 degrees and flexion to 115 degrees.  See March 2010 VA examination report.  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5260, and 5261 are not shown to have been met, and that the claim must be denied.

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca. 

The findings as to functional loss in the VA progress notes, and the March 2010 VA examination report, were discussed in Part II.A.  In summary, the Veteran is not shown to have the required limitation of motion for an evaluation in excess of 10 percent under DCs 5260 and 5261, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an evaluation in excess of 10 percent on the basis of functional loss due to pain.  Therefore, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has left knee symptoms such that, when the ranges of motion in the left knee are considered together with the evidence of functional loss, the evidence supports a conclusion that the loss of motion in the left knee more nearly approximates the criteria for a 20 percent evaluation under DCs 5260 or 5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

C.  Conclusion

Separate ratings under 38 C.F.R. § 4.71a, DCs 5260 and DC 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  In this case, however, as set forth above, none of the medical evidence shows that the Veteran's knee flexion is limited to the extent necessary to meet the criteria for even a compensable rating.  38 C.F.R. § 4.71, Plate II, DC 5260.  Additionally, to assign two, separate compensable ratings solely based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14 (2015); VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  Accordingly, the claims must be denied.

The VA General Counsel  has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, the medical evidence shows that the Veteran has been found not to have instability of either knee.  As the medical evidence shows that the Veteran does not have any knee instability, the Board has determined that the evidence is insufficient to show that a separate rating is warranted for instability of either knee.  Given the foregoing, the Board finds that the evidence is insufficient to show recurrent subluxation or lateral instability of either knee under DC 5257.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40  and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 9 (1996).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In this case, the      March 2010 VA examination report shows that the Veteran was noted to have a history of knee surgery for either knee.  He was not currently working, and last worked in 1999 for the postal service, where he quit "partially due to his back."  A November 2010 VA ear disease examination report shows that he reported that he had not worked since 1998 "because of his neck and other conditions."  There is no evidence to show that either of the Veteran's knee disabilities have been productive of a marked interference with his employment.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.   

The Board acknowledges that the Veteran is competent to report symptoms of his knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected knee disabilities has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's conclusions regarding increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In deciding the Veteran's claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased ratings are warranted.  

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claims for earlier effective dates for service connection, the VCAA is no longer applicable to the issues on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491   (2006). 

With regard to the claims for increased ratings, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in February 2008 of the criteria for increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as March 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  The Veteran has been afforded a VA examination during the time period on appeal.  The Board has considered that the Veteran's most recent VA examination was in March 2010.  However, the mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  In addition, the Veteran has not asserted that his knee disabilities have increased in severity since his last examination, and the evidence simply does not indicate an increase in pathology such that another examination is warranted. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

An effective date prior to November 20, 1990 for service-connected bilateral otitis media and chronic right mastoiditis is denied.

An effective date prior to July 28, 2008 for service-connected vertigo is denied.

A rating in excess of 40 percent for service-connected chondromalacia patella, right knee, is denied.

A rating in excess of 10 percent for service-connected chondromalacia patella, left knee, is denied.





REMAND

With regard to the issues of entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy of the upper left extremity, entitlement to an increased rating for service connected cervical spondylosis, currently evaluated as 10 percent disabling, entitlement to a compensable rating for service-connected right ear hearing loss, entitlement to a compensable rating for service-connected postoperative perforation of the right tympanic membrane, and entitlement to a TDIU, these issue arise from an RO rating decision, dated in May 2013, in which the RO granted service connection for radiculopathy of the upper left extremity, evaluated as 20 percent disabling, denied a claim for an increased rating for service connected cervical spondylosis, evaluated as 10 percent disabling, denied claims for compensable ratings for service-connected right ear hearing loss, and postoperative perforation of the right tympanic membrane, and denied a claim for a TDIU.  

In November 2013, the Veteran filed a timely notice of disagreement (NOD) as to the aforementioned increased rating and TDIU issues.

In June 2015, the RO denied a claim for service connection for hepatitis B. 
In July 2015, the Veteran filed a timely notice of disagreement (NOD) as to this issue.  

Because a timely NOD was filed to the November 2013 and June 2015 rating decisions, the RO must now provide the Veteran with a Statement of the Case (SOC) on the issues of entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy of the upper left extremity, entitlement to an increased rating for service connected cervical spondylosis, currently evaluated as 10 percent disabling, entitlement to a compensable rating for service-connected right ear hearing loss, entitlement to a compensable rating for service-connected postoperative perforation of the right tympanic membrane, and entitlement to a TDIU, and entitlement to service connection for hepatitis B.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with respect to the issues of: 1) entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy of the upper left extremity, 2) entitlement to an increased rating for service connected cervical spondylosis, currently evaluated as 10 percent disabling, 3) entitlement to a compensable rating for service-connected right ear hearing loss, 4) entitlement to a compensable rating for service-connected postoperative perforation of the right tympanic membrane, 5) entitlement to a TDIU, and 6) entitlement to service connection for hepatitis B.  

The Veteran should be advised that he may perfect his appeal of any of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case, see 38 C.F.R. § 20.302(b), or alternatively, within the time proscribed by law to perfect an appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


